UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GRETCHEN ERAN WILSON,

                       Plaintiff,
          -vs-                          No. 1:16-cv-00765-MAT
                                        DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.


I. Introduction

      Gretchen Eran Wilson (“Plaintiff”), represented by counsel,

brings this action under Title II of the Social Security Act (“the

Act”), seeking review of the final decision of Nancy A. Berryhill,

Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”),     denying her application for disability insurance

benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

II.   Procedural Status

      Plaintiff protectively filed for DIB on October 29, 2013,

alleging disability based on clubbed feet issues, corrective right

foot surgery, arthritis in her feet, bulging discs in her back,

sciatic issues, gastric bypass, high blood pressure, right and left

hip and knee pain, and depression. Her application was denied

initially, and she requested a hearing. Administrative Law Judge

Michael W. Devlin (“the ALJ”) conducted hearings on January 7,

2016, and January 20, 2016, respectively, in Buffalo, New York.
One hearing was conducted to take Plaintiff’s testimony; the other

to take the testimony of a vocational expert (“the VE”). On

April 21, 2016, the ALJ issued an unfavorable decision. T.20-29.1

The Appeals Council denied Plaintiff’s request for review on

July 26, 2016, making the ALJ’s decision the final decision of the

Commissioner. This action followed.

      Presently before the Court are the parties’ motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure. For the reasons discussed below, the

Commissioner’s decision is affirmed.

III. The ALJ’s Decision

      At step one of the five-step sequential evaluation, the ALJ

that Plaintiff had not engaged in substantial gainful activity

between the time of her September 2013 alleged onset date and the

December 2014 expiration of her insured status. At step two, the

ALJ found that Plaintiff’s cervicalgia; clubbed feet; chronic

pulmonary embolism; history of deep vein thrombosis in the right

lower extremity; unspecified abdominal pain; chronic fatigue; and

lumbar    disc    disease,     status      post-surgery       in   July    2014,   with

radiculopathy, were “severe” impairments. At step three, the ALJ

found that Plaintiff did not have an impairment or combination of

impairments that meets or equals a listed impairment.


      1

      Citations   to   “T.”   refer   to   pages   in   the   certified   administrative
transcript.

                                           -2-
      Before proceeding to step four, the ALJ found that Plaintiff

had the residual functional capacity (“RFC”) to perform unskilled

sedentary work. Specifically, Plaintiff could frequently lift and

carry less than 10 pounds and occasionally lift, carry, push, and

pull 10 pounds; could sit about 6 hours and stand and walk about

2 hours in an 8-hour workday; could occasionally stoop, kneel,

crouch, crawl, and climb ramps and stairs; could never climb

ladders, ropes, or scaffolds; and could look up and down and turn

her   head   to   each   side   frequently.    She   also   needed   to   avoid

concentrated      exposure      to   fumes,   odors,   dust,    gases,    poor

ventilation, and other respiratory irritants; she could understand,

remember, and carry out simple instructions and tasks; and she was

able to consistently maintain concentration and focus for up to two

hours at a time.

      At step four, the ALJ found that Plaintiff could not perform

her past relevant work as a claims clerk, hospital cleaner, or

receptionist. At step five, the ALJ relied on the VE’s testimony to

find that a person of Plaintiff’s age (36 years-old) and with her

education (high school diploma and some college), work experience,

and RFC, could perform other work existing in significant numbers

in the national economy as a callout operator, surveillance system

monitor, and charge account clerk. Accordingly, the ALJ found

Plaintiff not disabled.




                                       -3-
IV.    Scope of Review

       A    district     court    may    set      aside      the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in    the   record.    See   42   U.S.C.      §   405(g)     (stating    that   the

Commissioner’s        findings    “as   to     any   fact,     if   supported   by

substantial evidence, shall be conclusive”). The reviewing court

nevertheless must scrutinize the whole record and examine evidence

that supports or detracts from both sides. Tejada v. Apfel, 167

F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The deferential

standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.”               Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

V.     Discussion

       A.    Erroneous   Weighing        of       Treating     Pain     Management
             Specialist’s Opinion

       Plaintiff contends that the ALJ erred by affording significant

weight to the opinion issued by her treating pain management

specialist, Dr. Eugene Gosy, at her first appointment on November



                                        -4-
6, 2013. See Plaintiff’s Memorandum of Law (“Pl.’s Mem.”) (Docket

No. 14-1) at Point (“Pt.”) I(A), pp. 12-14. At that time, Dr. Gosy

ordered an MRI of Plaintiff’s cervical spine and stated, “I advised

her    that   she     needs    to    avoid     lifting     anything     greater       than

10    pounds.”    T.228.      Plaintiff       argues    that    this   was    merely    a

precaution       to   prevent       injury     rather    than     an   assessment       of

Plaintiff’s lifting abilities in a work setting. Plaintiff further

contends that this statement was stale, because during the 29-month

interim between that appointment and the ALJ’s decision, Plaintiff

underwent      extensive      treatment        including       least   12    visits    to

Dr. Gosy, four visits to Dr. Salcedo, major back surgery in July of

2014, multiple spinal MRIs that showed significant pathologies, and

multiple emergency room visits and surgery for chronic abdominal

pain.         Plaintiff contends that it was inappropriate for the ALJ

to make his determination about Plaintiff’s lifting capability

“based on a stale one-time examination that was over that was

29 months old.” Pl.’s Mem. at 13 (citing Griffith v. Astrue,

No. 08-CV-6004 CJS, 2009 WL 909630, at *9 n.9 (W.D.N.Y. Mar. 31,

2009) (finding that “the State Agency Officials’ reports, which are

conclusory, stale, and based on an incomplete medical record, are

not substantial evidence”); other citations omitted).

       The Commissioner asserts that, despite Plaintiff’s abdominal

surgery, emergency room treatment, and spinal diagnostic imaging

subsequent to Dr. Gosy’s 10-pound lifting limitation, little, if


                                             -5-
anything, about her status changed. First, with regard to her

surgical procedure in September 2014, to repair a hernia and to

address an obstructed bowel, Plaintiff recovered well from the

procedure. Upon discharge from the hospital following the surgery,

she was told that she should not lift more than 15 pounds. T.502.

This lifting restriction is consistent with Dr. Gosy’s 10-pound

lifting limitation and, indeed, is less restrictive. An abdominal

CT    scan   on   December   8,   2014,   was   negative     for   any   abnormal

pathology; her abdomen showed no leak, obstruction, fistula, or

small bowel pathology, and appropriate changes given her previous

gastric bypass. T.334. Plaintiff also had no swelling or tenderness

in her lower extremities, her gait was within normal limits, and

she    appeared    calm,     comfortable,   and    in   no    acute      distress.

Plaintiff’s abdominal surgery thus did not render Dr. Gosy’s 10-

pound lifting limitation stale.

       With regard to Plaintiff’s emergency treatment, in June 2014,

she presented at the hospital complaining of vomiting, pruritus,

and difficulty breathing after taking a dose of Bactrim, which she

had been prescribed for a urinary tract infection. T.531-35. While

Plaintiff did have a severe allergic reaction (anaphylaxis) to the

antibiotic, the condition was transient. Plaintiff recovered well

after undergoing conservative treatment (corticosteroids).                 T.535.

Upon discharge, she was told that she could engage in physical

activity “[a]s tolerated” and had no limits placed on her ability


                                      -6-
to lift or perform other physical activities. T.530. Again, these

limitations are far less restrictive than Dr. Gosy’s 10-pound

lifting limitation. Plaintiff’s emergency treatment for anaphylaxis

likewise did not render Dr. Gosy’s 10-pound lifting limitation

stale.

       With regard to the diagnostic imaging Plaintiff underwent

after Dr. Gosy gave his lifting limitation in November 2013, the

MRIs       and   the   CT   scan    of   her    spine   revealed   a   shallow   disc

herniation in her cervical region and some stenosis, narrowing,

degeneration, and a protrusion in her lumbar region. Nonetheless,

Plaintiff        continued     to     have     normal   strength    and   sensation.

Plaintiff reported that the Lidoderm patches and Flexeril “work[ed]

quite well” at relieving her pain and spasms. T.300. In addition,

Plaintiff went from having positive straight leg raise testing2 on

the left at the time of Dr. Gosy’s opinion to negative straight leg

raise testing on both sides of her body during the remainder of the

disability period. Compare T.227 with T.286, 289, 294, 298, 306.

Thus,       Plaintiff’s      spinal      diagnostic     imaging    conducted     after

Dr. Gosy’s opinion regarding Plaintiff’s ability to lift did not

cause it to become stale.

       2
            The “straight leg raising test,” or “Lasègue’s sign,” is a
clinical, neurodynamic test to demonstrate lumbosacral radicular irritation.
Lasègue’s sign is said to be positive if the angle to which the leg can be
raised (upon straight leg raising) before eliciting pain is less than 45°.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5483767/. The straight leg
raising test is considered to be an important physical sign of disc
herniation, regardless of the degree of disc injury.
https://www.physio-pedia.com/Straight_Leg_Raise_Test


                                             -7-
      Finally, the Court notes that there is other evidence in the

record showing that Plaintiff can actually lift 10 pounds. For

instance, at the hearing, which was held more than a year after the

expiration of her insured status, Plaintiff stated that she could

lift up to 10 pounds and that she did grocery-shopping and cooking.

T.60, 65. She also reported that had worked as a receptionist for

a year after her back had “gone out.” T.38. Thus, notwithstanding

her back problems, Plaintiff was able to perform the exertional

requirements of sedentary work, which includes lifting up to

10 pounds.3 While the ALJ found Plaintiff could no longer perform

her past relevant work as a receptionist, that was due to the

presence of certain nonexertional limitations caused by Plaintiff’s

mental impairments; it was not due to any limitations from her

physical impairments.

      B.    Plaintiff’s Second Argument: Failure to Obtain a Medical
            Expert Opinion Regarding Plaintiff’s Ability to Sit,
            Stand, and Walk

      Plaintiff contends that the ALJ erred by failing to obtain a

medical expert opinion regarding Plaintiff’s ability to sit, stand,

and walk. See Pl.’s Mem. at Pt. I(B), pp. 14-15. Therefore,

Plaintiff argues, the RFC findings regarding these work-related

functions    improperly     were    based   solely    upon    the   ALJ’s    lay

      3

      As the ALJ’s decision indicates, Plaintiff’s receptionist job was
classified as “sedentary” work. “Sedentary work involves lifting no more than 10
pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools.”
20 C.F.R. § 404.1567(a).

                                      -8-
interpretation of the medical evidence and were unsupported by

substantial evidence. See id.

        It is well settled that an ALJ has an obligation to develop

the administrative record, even when a claimant is represented by

counsel. Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996); see also

see also 20 C.F.R. § 404.1512(e) (“When the evidence we receive

from your treating physician or psychologist or other medical

source is inadequate for us to determine whether you are disabled,

we will need additional information to reach a determination or a

decision”); id. § 404.1527(c)(3) (“If the evidence is consistent

but we do not have sufficient evidence to decide whether you are

disabled, or if after weighing the evidence we decide we cannot

reach a conclusion about whether you are disabled, we will try to

obtain additional evidence. . . .”). By the same token, “an ALJ

does    not   have    an   affirmative    duty   to   expand   the    record   ad

infinitum. Instead, he or she must only develop it when there are

gaps in the record, or when the record serves as an inadequate

basis    on   which    to    render   a   decision.”     Walker      v.   Astrue,

No. 11-CV-766S, 2012 WL 4473249, at *3 (W.D.N.Y. Sept. 26, 2012)

(citing Perez, 77 F.3d at 47).

       Plaintiff argues that the absence of a medical expert opinion

on her ability to sit, stand, and walk created a gap requiring the

ALJ to develop the record further. At the time of the ALJ’s

decision on April 21, 2016, “the SSA’s regulations as to the need


                                      -9-
for seeking a treating physician’s opinion contain directives that

may be seen as competing.” Pellam v. Astrue, 508 F. App’x 87, 90

(2d Cir. 2013) (summary order) (citing Tankisi v. Comm’r of Soc.

Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary order)). On the

one hand, they provide, in language that “does not appear to be

conditional or hortatory,” Tankisi, 521 F. App’x at 33,           that the

Social Security Administration “will request a medical source

statement about what you can still do despite your impairment(s).”

Id. (quoting 20 C.F.R. §§ 404.1513(b)(6), 416.913(b)(6); emphasis

in Tankisi). This regulation “thus seems to impose on the ALJ a

duty to solicit such medical opinions.” Id. (quoting 20 C.F.R.

§§ 404.1513(b) (6), 416.913(b)(6)). However, the same subsection

ends by noting that “‘the lack of the medical source statement will

not   make   the   report   incomplete.’”   Id.   (quoting   20    C.F.R.

§§ 404.1513(b)(6), 416.913(b)(6)). Further, the regulation provides

that “‘[m]edical reports should include . . . [a] statement about

what you can still do despite your impairment,’ not that they must

include such statements.” Id. (quoting 20 C.F.R. §§ 404.1513(b)(6),

416.913(b)(6)) (emphases, ellipsis, and alteration in Tankisi). In

both Tankisi and Pellam, the Second Circuit found that it was not

per se error for the ALJ to make a disability determination without

having sought the opinion of the claimant’s treating physician.

Tankisi, 521 F. App’x at 33-34; Pellam, 508 F. App’x at 90. The

Second Circuit followed an “approach that focuses on circumstances

                                  -10-
of the particular case, the comprehensiveness of the administrative

record, and, at core, whether an ALJ could reach an informed

decision based on the record[.]” Sanchez v. Colvin, No. 13 CIV.

6303 PAE, 2015 WL 736102, at *5 (S.D.N.Y. Feb. 20, 2015) (citing

Tankisi, 521 F. App’x at 33-34).

     Here, the Court finds that under the particular circumstances

presented in Plaintiff’s case, it was not necessary for the ALJ to

obtain an RFC statement from a medical source regarding Plaintiff’s

ability to sit, stand, and walk because substantial evidence in the

record demonstrated that Plaintiff could perform the sitting,

standing, and walking requirements of sedentary work. Of note is

Plaintiff’s testimony at the January 2016 hearing that she had

continued working for a year at a sedentary job (receptionist) even

after her back had “gone out,” and that it was the heavy lifting

required at her most recent job in a bakery that had caused her to

stop working. T.37, 50. Plaintiff also reported that her back

surgeries in 2008 and 2014 had helped her leg pain. See T.52 (the

2008 surgery relieved the pain in the front of her right leg),

T.253 (noting that following the 2014 surgery, she had “100%

improvement of the pain in the lateral aspect of her thigh,” but

the pain in the anterior portion of the calf remained the same).

Plaintiff’s negative straight leg raising tests were negative

bilaterally during nearly the entire relevant time period. T.286,

289, 298, 306. She reported to pain management specialist Dr. Gosy


                               -11-
that the medications prescribed for her “work[ed] quite well” to

relieve her pain and spasms. T.300. She also admitted that her

clubbed feet and lumbar pain were impairments that predated the

alleged onset of disability. T.226, 294, 298. The Court finds that

the   record    for    the   16-month    disability      period   at    issue    was

comprehensive, internally consistent, and more than adequate for

the ALJ to reach an informed decision that Plaintiff had the RFC to

perform a range of sedentary work. The absence of a medical source

opinion did not create an obvious gap necessitating action on the

part of the ALJ. See Wilson, 136 F. Supp.3d at 479.

      C.    Plaintiff’s Third Argument: Credibility                    Assessment
            Unsupported by Substantial Evidence

      Plaintiff       contends   that    the   ALJ   improperly      ignored     her

subjective complaints in the RFC assessment, noting she testified

to pain and limitations which were in direct conflict with the RFC

findings of the ALJ. See Pl.’s Mem. at Pt. II, pp. 15-19.

      Where, as here, “an individual’s statements about pain or

other symptoms are not substantiated by the objective medical

evidence, the adjudicator must consider all of the evidence in the

case record, including any statements by the individual and other

persons concerning the individual’s symptoms” and “must then make

a finding on the credibility of the individual’s statements about

symptoms and their functional effects.” SSR 96-7P, 1996 WL 374186,

at *4(S.S.A. July 2, 1996). As Plaintiff points out, the ALJ’s

“decision      must   contain    specific      reasons   for   the     finding    on

                                        -12-
credibility, supported by the evidence in the case record, and must

be sufficiently specific to make clear to the individual and to any

subsequent     reviewers     the    weight       the    adjudicator      gave    to    the

individual’s statements and the reasons for that weight.” Id. at

*2.

       The ALJ determined that the limitations alleged by Plaintiff

were “not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in this decision.”

T.25.    Plaintiff    asserts      that    other       than   this     “recitation      of

boilerplate,” the ALJ’s decision “contains no cogent analysis” of

her credibility. Pl.’s Mem. at 17-18. In particular, Plaintiff

alleges that the ALJ erroneously ALJ failed to consider evidence

other than objective medical findings. Id. at 18. This is not

accurate, as the ALJ explicitly considered, and gave significant

weight to, the opinion of treating physician Dr. Gosy, who stated

in    November     2013,   that    Plaintiff      should       not   lift     more    than

10 pounds. This lifting restriction is consistent with the RFC for

a     range   of   sedentary      work.     Plaintiff         faults    the     ALJ   for

disregarding her testimony that can only sit a half-hour at a time,

stand a half-hour at one time, and walk a few blocks. T.59-60.

Notably, however, Dr. Gosy did not impose any other postural or

exertional restrictions on Plaintiff at any point during his

treatment of her. With regard to her ability to sit, Plaintiff

contradictorily testified that she spent most of her day in a


                                          -13-
recliner. T.59, 63. With regard to Plaintiff’s testimony that she

can only lift between 5 and 10 pounds, that is not inconsistent

with an RFC for sedentary work, which does not require lifting

greater than 10 pounds. With regard to her ability to stand and

walk, Plaintiff testified that she performed a variety of daily

activities, including cooking, driving, and shopping for groceries,

and also reported that she was primarily responsible for the care

of her seven and eight-year-old children because her husband worked

long hours. T.62, 64, 65. Also, as noted above, Plaintiff worked at

a sedentary job even after her back had gone out. Thus, Plaintiff’s

own testimony about her daily activities undermines the credibility

of her assertions regarding her exertional abilities. See, e.g.,

Poupore v. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (substantial

evidence     supported   ALJ’s   finding      that   claimant’s   subjective

complaints of pain were insufficient to establish disability where

claimant recovered well from his left ankle injury, his orthopedist

believed he could return to lighter work, claimant was able to care

for   his    one-year-old   child,     including     changing   diapers,   he

sometimes vacuumed and washed dishes, he occasionally drove, and he

watched television, read, and used the computer); see also SSR 96-

7p,   1996   WL   374186,   at   *5   (“One    strong   indication   of    the

credibility of an individual’s statements is their consistency,

both internally and with other information in the case record.”).




                                      -14-
     Plaintiff also asserts that the ALJ erred in concluding that

her condition had improved with her microdiskectomy when it had

allegedly gotten worse.          Pl.’s Mem. at 18-19. However, there was

substantial evidence in the record to support the ALJ’s finding

that her back issues did not become disabling during the relevant

time period, which ended on December 31, 2014.                  In particular,

Plaintiff continued to have normal exam findings after the surgery,

and Dr. Jody Leonardo indicated that Plaintiff had “100% resolution

in terms of her posterior left lateral thigh pain.” T.253. While

Plaintiff did have continued discomfort in her anterior thigh,

Dr. Leonardo recommended only conservative treatment—a course of

physical therapy, and Flexeril for spasms. T.253-54. At her last

physical   examination       during    the     relevant     time    period,   a

December 30, 2014, post-bariatic surgery follow-up, Plaintiff’s

mobility   and     gait   were    within     normal   limits,    she   appeared

comfortable, and she had no tenderness, swelling or deformity upon

review of her musculoskeletal system. T.336.

     Here, the ALJ did not misapply the applicable regulations; nor

did he mischaracterize the record assessing Plaintiff’s subjective

complaints. Since “the credibility determination is supported by

substantial      evidence,   the    Court    may   not    disrupt   the   ALJ’s

findings.” Kessler v. Colvin, 48 F. Supp.3d 578, 595 (S.D.N.Y.

2014) (citing Bischof v. Apfel, 65 F. Supp.2d 140, 147 (E.D.N.Y.

1999)).


                                      -15-
VI.   Conclusion

      For the foregoing reasons, the Commissioner’s decision is

affirmed. Plaintiff’s motion for judgment on the pleadings is

denied, and Defendant’s motion for judgment on the pleadings is

granted. The Clerk of Court is directed to close this case.

      SO ORDERED.

                                       S/Michael A. Telesca
                                  __________________________
                                    HON. MICHAEL A. TELESCA
                                  United States District Judge
Dated:     December 19, 2018
           Rochester, New York.




                                  -16-
